                     Case 20-50772-BLS                     Doc 22         Filed 06/02/21             Page 1 of 3




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE


    In re:                                                                                   Chapter 7
    HERITAGE HOME GROUP, LLC, et al.,1                                                       Case No. 18-11736 (BLS)

                                  Debtors.                                                   (Jointly Administered)

    ALFRED T. GIULIANO, in his capacity as Chapter 7
    Trustee of HERITAGE HOME GROUP, LLC, et al.,

                                  Plaintiff,
                   v.                                                                        Adv. Proc. No. 20-50772 (BLS)
    KPS SPECIAL SITUATIONS FUND III (A), L.P.; KPS
    SPECIAL SITUATIONS FUND III, LP; KPS SPECIAL
    SITUATIONS FUND III (SUPPLEMENTAL), LP; KPS                                              Ref. Adv. Docket Nos. 1, 5, 8, 11,
    SPECIAL SITUATIONS FUND III (AIV), LP; KPS                                               14, 17, and 20
    OFFSHORE INVESTORS LTD.; KPS CAPITAL
    PARTNERS, LP; KPS CAYMAN MANAGEMENT III
    LTD.; KPS INVESTORS III, LTD.; KPS INVESTORS
    III, LP; KPS INVESTORS III (AIV), LP; KPS
    INVESTORS III (AIV), LTD.,

                                  Defendants,

    PNC BANK, NATIONAL ASSOCIATION,

                                  Nominal Defendant.


          CERTIFICATION OF COUNSEL REQUESTING ENTRY OF ORDER
     APPROVING SEVENTH STIPULATION FOR FURTHER EXTENSION OF TIME
     FOR THE KPS DEFENDANTS TO ANSWER, MOVE OR OTHERWISE RESPOND
                           TO THE COMPLAINT

          The undersigned hereby certifies as follows:

                     1.         On July 29, 2020, plaintiff Alfred T. Giuliano was appointed as the

chapter 7 trustee (the “Plaintiff” or “Trustee”) to the estates of the above-captioned debtors (the



1
  The “Debtors” in these cases along with the last four digits of each Debtor’s tax identification number, as applicable, are: Heritage Home
Group LLC (9506) (“HHG”); HH Global II B.V. (0165) (“HH Global II”); HH Group Holdings US, Inc. (7206) (“HHG Holdings”); HHG Real
Property LLC (3221) (“HHG Property”); and HHG Global Designs LLC (1150) (“HHG Designs”).




DOCS_DE:229569.1 31270/001
                 Case 20-50772-BLS            Doc 22      Filed 06/02/21   Page 2 of 3




“Debtors”), filed the Complaint (the “Complaint”) with the U.S. Bankruptcy Court for the

District of Delaware (the “Court”) against defendants KPS Special Situations Fund III (A), L.P.,

KPS Special Situations Fund III, LP, KPS Special Situations Fund III (Supplemental), LP, KPS

Special Situations Fund III (AIV), LP, KPS Offshore Investors Ltd., KPS Capital Partners, LP,

KPS Cayman Management III Ltd., KPS Investors III, Ltd., KPS Investors III, LP, KPS

Investors III (AIV), LP, and KPS Investors III (AIV), Ltd. (collectively, the “KPS Defendants”

together with Plaintiff, the “Parties”) and nominal defendant, PNC Bank, National Association.

                 2.          On February 22, 2021, the Court entered the Order Approving Sixth

Stipulation for Extension of Time for the KPS Defendants to Answer, Move, or Otherwise

Respond to the Complaint [Adv. Docket No. 20] which extended the deadline to June 24, 2021

for the KPS Defendants.

                 3.          The Plaintiff and the KPS Defendants have agreed and entered into a

stipulation, subject to this Court’s approval, to further extend KPS Defendants time to answer or

respond to the Plaintiff’s complaint against the KPS Defendants. Attached hereto as Exhibit A

is a proposed form of order approving the stipulation. The stipulation is attached as Exhibit 1 to

the proposed form of order.

                 4.          Accordingly, the Plaintiff and the KPS Defendants request that this Court

enter the proposed form of order.




DOCS_DE:229569.1 31270/001                            2
                 Case 20-50772-BLS   Doc 22    Filed 06/02/21   Page 3 of 3




Dated: June 2, 2021                  PACHULSKI STANG ZIEHL & JONES LLP

                                     /s/ Peter J. Keane
                                     Bradford J. Sandler (DE Bar No. 4142)
                                     John A. Morris (NY Bar No. 2405397)
                                     Colin R. Robinson (DE Bar No. 5524)
                                     Peter J. Keane (DE Bar No. 5503)
                                     919 North Market Street, 17th Floor
                                     P.O. Box 8705
                                     Wilmington, DE 19899 (Courier 19801)
                                     Phone: (302) 652-4100
                                     Facsimile: (302) 652-4400
                                     Email: bsandler@pszjlaw.com
                                             jmorris@pszjlaw.com
                                             crobinson@pszjlaw.com
                                             pkeane@pszjlaw.com

                                     Counsel to Alfred T. Giuliano, Chapter 7 Trustee




DOCS_DE:229569.1 31270/001                 3
